IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                                            CD
                                         )      DIVISION ONE                    m
                                                                                <T3
                      Respondent,
                                                                                err
                                         )      No. 71046-0-1
                                                                                3J*
                 v.                      )      (consolidated with                    ZZZ."^-. •

                                         )      No. 71047-8-1)                  vx>   H5en
RONALD BAKER,                                                                 CD      •—"• z^.
                                                                              ro
                                         )      UNPUBLISHED OPINION                   —   * -,



                      Appellant.
                                         )      FILED:    DEC 1 5 2014

      Per Curiam — Ronald Baker appeals the sentence imposed following his

guilty plea to charges of third degree assault and two counts of possessing a

controlled substance. Baker contends, and the State concedes, that the court

erred in imposing 18 months of community custody as recommended by the

parties and that the correct community custody period for third degree assault is

12 months. We accept the State's concession.

      The State contends this court "should . . . reverse the appellant's sentence

only as to the length of community custody on Count 1 and remand for

resentencing." Baker did not file a reply brief. Because it is unclear whether the

State only seeks correction of the community custody provision or whether it also

seeks resentencing in light of the reduction in the community custody portion of

the sentence, we remand for correction of the community custody period and

such further proceedings as the court deems necessary.


             FOR THE COURT: